Exhibit 10.1
 


July 19, 2011


Dr. Kathy Snell
Dr. Ron Titterington
Titterington Veterinary Services, Inc.
Dba Emerald Valley Pet Medical Center
3880 West 11th Avenue, Eugene OR 97042


Re:           Non-Binding Letter of Intent


Dear Dr. Snell and Dr. Titterington:


This Letter of Intent (“LOI”) constitutes a proposal from Entest BioMedical
Inc.  (hereinafter, “Buyer”) to Titterington Veterinary Services, Inc.
(“Seller”) to buy all the assets owned by Seller and utilized by the Seller  in
connection with the operation and management of its business located at 3880
West 11th Avenue, Eugene, Oregon (the “Business”) with the exception of any cash
accounts (“Business Assets”). Buyer and Seller may be referred to individually
as “Party” and collectively as “Parties”. The contemplated transaction shall be
referred to as “the Transaction”


This proposal supersedes any other previous written or oral proposals or
communications between the parties.  The terms of this proposal shall be as
follows:


1.
Purchase Price.

 
The Purchase Price for the acquisition of 100% of the Business Assets shall be
seven hundred thousand dollars ($700,000.00) to be paid as follows.
  

 
b.
Buyer shall deposit as collateral for the completion of the Transaction a total
of 700,000 common shares of the Seller’s stock (“Escrow Deposit”) with Herman H.
Pettegrove (“Escrow Agent”), Attorney at Law, 1350 Main Street, Venice, CA 90291
– 310.392.5400 within three (3) days of execution by the parties of This
LOI.  The terms of the Escrow shall provide that:

 

 
i.
In the event that Definitive Purchase Agreement (“DPA” as defined in Section 2)
is not executed by the Parties on or before  September 1, 2011 then the Escrow
Deposit shall be returned to Buyer;

 

 
ii.
In the event that negotiations regarding the Transaction terminate due to  a
breach of 3(e) or 3(f) by the Seller then the Escrow Deposit shall be returned
to Buyer and;

 

 
iii.
It is agreed by the Parties that Escrow Agent shall serve as such regarding any
escrow which is required to be established in accordance with any DPA entered
into by and among the Parties.



2.
Due Diligence

 
Upon the deposit of the Escrow Deposit by Buyer and for a period of thirty (30)
days thereafter (the “Due Diligence Period”), Seller shall provide Buyer with
reasonable access to all of the Business’s books, records, legal documents,
assets and other information (the “Books and Records”), all as no cost to Buyer.
At such time as Due Diligence Period has expired the Parties shall use their
best efforts to negotiate and execute a Definitive Purchase Agreement (“DPA”)
whereby Seller shall sell 100% of the Business Assets under terms and conditions
similar to those set forth herein. The Parties agree and acknowledge that this
list of terms and conditions set forth herein is not intended to be all
inclusive and the DPA to be executed by the Parties may contain terms different
or in addition to those set forth herein. Both Parties shall use their best
efforts to execute a DPA no later than September 1, 2011with the Transaction
closing no later than September 30, 2011 (the “Closing”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Basic Terms.

 
The DPA shall include terms and conditions similar to the following:
 
 
(a)
Upon the mutual execution by the Parties of the Definitive Purchase Agreement,
Buyer shall have no contingencies and his obligation to close the Transaction
shall be unconditional;



 
(b)
Both of Dr. Ron Titterington and Dr. Kathy Snell shall continue to operate the
Business for a mutually agreed upon period of years from the Closing Date (“Post
Transaction Period”). During the Post Transaction period neither Dr. Ron
Titterington nor Dr. Kathy Snell shall directly or indirectly engage in the
practice veterinary medicine except in connection with the operation of the
Business.



 
 
(c)
Subsequent to the Closing of the Transaction, the Buyer shall lease the Business
Assets to the Seller in order that the Business Assets may be utilized in
connection with the operation of the Business on terms mutually agreeable to the
Seller and the Buyer.



 
 
(d)
Subsequent to the Closing of the Transaction, the Seller shall enter into an
agreement with the Buyer whereby the Buyer shall provide  agreed upon services
to the Seller during the Post Transaction Period for which the Buyer shall be
compensated by receiving a mutually agreed upon percentage of the revenues
generated by the Business.



 
(e)
If any Party fails to negotiate in good faith, or if each Party hereto has not
entered into the Definitive Purchase Agreement by September 1, 2011, then any
obligation to negotiate and prepare the DPA or otherwise deal with any other
Party to this LOI shall immediately terminate.



 
 
(f)
Seller agrees that it shall not entertain any offers to purchase the Business
Assets or Business during the term of this LOI;



 
(g)
Each Party shall be solely responsible for its own expenses, legal fees and
consulting fees related to the negotiations described in the LOI, whether or not
any of the transactions contemplated in the LOI are consummated;



 
(h)
VENUE, CHOICE OF LAW. The terms and conditions of the LOI shall be governed by
and construed in accordance with the laws of the State of California, without
reference to its choice of law rules. Any action arising as a result of this
Letter shall be brought in the state courts located in San Diego County, State
of California.



 
(i)
Other than the covenants in Sections 1(b), 3(f), 3(g), 3(h) and 3(i) of this
LOI, this LOI is not binding upon either the buyer or the Seller, and the
contemplated Transaction is subject to the negotiation and execution of a DPA
between the Buyer and Seller.

 
 

 
 
2

--------------------------------------------------------------------------------

 

Very truly yours,


“Buyer”


By:/s/David Koos


David R. Koos
Chairman and CEO


Seller


By: Ron Titterington, DVM


Ron Titterington, DVM
Seller and Co-Owner


By: Kathy Snell, DVM


Kathy Snell, DVM
Seller and Co-Owner
 
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
